          Case 2:17-cv-01189-CB Document 25 Filed 11/28/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


K. W. et al.,                                   )
                                                )
                       Plaintiffs,              )
                                                )   Civil Action No. 17-1189
                v.                              )   Judge Cathy Bissoon
                                                )
THE ELLIS SCHOOL,                               )
                                                )
                       Defendant.               )


                                         ORDER

       All counsel of record in this case must read the attached article on mediation prior to the

initial Case Management Conference, and share the same with their client(s). The attached

article is being disseminated with permission of the author and The Pennsylvania Lawyer.




November 28, 2018                                    s/ Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge

Attachment

cc (via ECF email notification):

All Counsel of Record
